—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated August 4,1986 (People v Johnson, 122 AD2d 812), affirming a judgment of the Supreme Court, Kings County, rendered December 17, 1982.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Bracken, Copertino and Pizzuto, JJ., concur.